         Case: 1:20-cr-00290-PAG Doc #: 26-1 Filed: 06/25/20 1 of 1. PageID #: 333



                                                                        NORTHERN DISTRICT OF OHIO
                                                                   U.S. Pretrial Services & Probation Office

                                                                       Memorandum
To:    The Honorable Thomas Parker

From: Travis Jennings, U.S. Pretrial Services Officer

Date: June 25, 2020

                                                             RE: Devon Poland
                                                             Case No.: 1:20-00290-02

On June 5, 2020, the above-named defendant appeared before U.S. Magistrate Judge Richard Lanzillo in
the Western District of Pennsylvania on a warrant emanating from the Northern District of Ohio. On that
date, the defendant was held for a detention hearing. On June 10, 2020, the defendant appeared for a
detention hearing before Magistrate Judge Lanzillo. On that date, the defendant was ordered released on
a $20,000 unsecured bond to 3rd Party Custodian Heather Gilbert with the following conditions: Pretrial
Services supervision, secure employment, travel restricted to the Western District of Pennsylvania, no
contact with co-defendant(s), no contact with witnesses and /or victims in the current investigation, not to
possess a firearm or destructive device, not to possess a passport, surrender any passport and/or travel
documents, report any contact with law enforcement, report any and all contact with law enforcement, not
to use alcohol in excess, home detention with electronic monitoring.


The defendant is currently being supervised by U.S. Pretrial Services Officer Brandon Stewart. Officer
Stewart indicated the defendant has been compliant with his bond conditions since release on bond on
June 10, 2020. Pretrial Services in the Northern District of Ohio has reviewed the documents provided by
the Western District of Pennsylvania and would concur with the bond set by Magistrate Judge Richard
Lanzillo. This officer would respectfully recommend the court add the following conditions: Drug testing
and treatment as deemed necessary by Pretrial Services and travel restricted to the Northern District of
Ohio. Enclosed is a copy of the Pretrial Services report completed in by the Western District
Pennsylvania.



                                                      Travis Jennings
                                                      U.S. Pretrial Services Officer




                                                                                                       DEFENDANT'S
                                                                                                         EXHIBIT



                                                                                                          A
